Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all of the applications.  This is not found persuasive the reasons of record.  This application is a 371 application and Applicant did not address the merits of the restriction requirement of record. The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because arrows are missing for lines s3 and s4 in FIG-1.

    PNG
    media_image1.png
    478
    535
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 4 of the Specification refers to Figures 5 and Figure 7, however, these figures do not exist.  There are Figures 5A, 5B, 7A, 7B, 7C that are not discussed.

    PNG
    media_image2.png
    200
    641
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    222
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    275
    233
    media_image4.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “preferably …” in Claim 1, line 7 is vague and indefinite as it is unclear whether the language following the term “preferably” is required or not.  Applicant is advised to consider deleting all of this language.
The phrase "both fractions" in line 8 is vague and indefinite as it is unclear what are “both fractions” as the claim previously describes three different fractions or a singular combined fraction.
Claim 1 recites the limitation "the space" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the space (V)".
Claim 1 recites the limitation "the thereby incubated one or both fractions" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “incubated one or both fractions".  Furthermore, the claim previously describes three different fractions or a singular combined fraction.
Claim 1 recites the limitation "downstream screen unit (S4)" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the downstream screen unit (S4)" and earlier stating “downstream screen unit (S4)".
Claim 1 recites the limitation "corn kernel mass and liquid" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the corn kernel mass and liquid".
Claim 1 recites the limitation "the most upstream screen unit (S1)" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “most upstream screen unit (S1)”.  Furthermore the “(S1…S4)” language in line 1 does not specify the order of the units.
Claim 1 recites the limitation "the first fraction (s1)" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “first fraction (s1)".  The claim earlier states “first fraction (s)”.
The phrase “preferably …” in Claim 1, lines 15-16 is vague and indefinite as it is unclear whether the language following the term “preferably” is required or not.  Applicant is advised to deleting all of this language.
Claim 1 recites the limitation "most downstream screen unit (S4)" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the most downstream screen unit (S4)" and earlier stating “most downstream screen unit (S4)".
Claim 1 recites the limitation "the second fraction (f4)" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “second fraction (f4)".  The claim also earlier states “second fraction (f)”.
Claim 1 recites the limitation "most downstream screen unit (S4)" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the most downstream screen unit (S4)" and earlier stating “most downstream screen unit (S4)".
Claim 1 recites the limitation "the original kernel mass" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “original kernel mass ".
Claim 2 recites the limitation "one or more such as all screen units" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "one or more such as all of a plurality of screen units".
Claim 4 recites the limitation "said dosing device (10)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "dosing device (10)".
Claim 4 recites the limitation "enzymes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the enzymes".
Claim 4 recites the limitation "enzymes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the enzymes".
Claim 6 recites the limitation "the amount" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "amount".
Claim 6 recites the limitation "enzyme" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the enzymes".
Claim 6 recites the limitation “the flow valve” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "flow valve".
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2012/0244590).
Regarding Claim 1, Lee (‘590) teaches a fiber washing system comprising a plurality of screen units (S1 . . . S4) being fluidly connected in a counter current washing configuration (See FIG-9, paras. 82-111 where the fiber containing corn is introduced into the system at #102 and water is introduced prior to #106.); 

    PNG
    media_image5.png
    429
    673
    media_image5.png
    Greyscale

each screen unit is configured for separating a stream of corn kernel mass and liquid into two fractions: a first fraction (s) and a second fraction (f), said second fraction (f) containing a higher amount measured in wt % fiber than the first fraction (s) (See FIG-9 where the wt% amount of the fiber becomes higher as the system progresses.); a space (V) arranged in the system and being fluidly connected to receive one of said first fraction (s), one of said second fraction (f), or a mixed first and second fraction (s,f) and configured to provide an incubation time for one or both fractions received in the space (See FIG-9, holding tanks #114 and #115.); and outletting the thereby incubated one or both fractions to a downstream screen unit (S4) (See FIG-9 where the concentrated fiber fraction after the last fiber washing/dewater step #706.), wherein the system is configured for inletting corn kernel mass and liquid to the most upstream screen unit (S1) outletting the first fraction (s1) from the most upstream screen unit (S1) as a product stream containing starch, inletting process water, outletting the second fraction (f4) from most downstream screen unit (S4) as a washed corn kernel mass containing a lower amount of starch and gluten than the original corn kernel mass (See FIG-9 where the corn kernel mass is introduced at #102 and forming slurry in tank #104 and fiber fractions are generated after each separation step until step #706 wherein water is introduced prior to #706 and flows counter currently to a corn generated fiber stream.) introducing hydrolytic enzymes into the system (See para. 102 and FIG-9.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0244590) in view of He et al. (US 2012/0288900).
Regarding Claim 2, Lee (‘590) teaches the system discussed above, however, fails to expressly disclose wherein one or more such as all screen units are hydro-cyclones (16).
Applicant does not set forth any non-obvious unexpected results for using hydro-cyclones over other screen units/separation means.
He (‘900) teaches a wet milling similar to Lee (‘590) process where hydro-cyclones are used as screen units for cost-effectively separating materials of different densities (See para. 62.).  Hydro-cyclones were known to be low cost and easy to operate for effectively separating materials of different specific gravity.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use hydro-cyclones as taught by He (‘900) for Lee’s (‘590) separation units to effectively separate fiber laden streams from other streams.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0244590).
Regarding Claim 3, Lee (‘590) teaches the system discussed above including introducing hydrolytic enzymes (See para. 102 and FIG-9.), however, fails to expressly disclose wherein the system is configured to introduce hydrolytic enzymes into said first fraction (s) and/or into said second fraction (f) and/or into a mixed first and second fraction and/or into the process water, by means of a dosing device (10).
Applicant does not set forth any non-obvious unexpected results for selecting one means of dosing over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use typical dosing devices known in the art, including the generic device as claimed, to provide an effective amount of enzyme.
Regarding Claim 4, Lee (‘590) teaches the system discussed above including introducing hydrolytic enzymes (See para. 102 and FIG-9.), however, fails to expressly disclose wherein said dosing device (10) is adapted to provide a controllable dosing quantity of enzymes, preferably according to a predetermined specific ratio between amount of enzymes and infeed of corn kernel mass to the system.
Applicant does not set forth any non-obvious unexpected results for selecting one means of dosing over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use typical dosing devices known in the art, including the generic device as claimed, to provide an effective amount of enzyme.
Regarding Claim 5, Lee (‘590) teaches the system discussed above, however, fails to expressly disclose wherein the dosing device (10) is a metering pump.
Applicant does not set forth any non-obvious unexpected results for selecting one means of dosing over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use typical dosing devices including a metering pump known in the art, including the generic metering pump as claimed, to provide an effective amount of enzyme.
Regarding Claim 6, Lee (‘590) teaches the system discussed above, however, fails to expressly disclose wherein the dosing device (10) is a gravity flow dispenser having a controllable outflow valve configured for controlling the amount of enzyme flowing through the flow valve.
Applicant does not set forth any non-obvious unexpected results for selecting one means of dosing over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use typical dosing devices known in the art, including the generic device as claimed, to provide an effective amount of enzyme.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
May 5, 2022